

116 HR 4521 IH: Fair Sugar Policy Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4521IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Ms. Foxx of North Carolina (for herself, Mr. Danny K. Davis of Illinois, Mr. Perry, Mr. Blumenauer, Mr. Chabot, Ms. Speier, Mr. Biggs, Mr. Kind, Mr. David P. Roe of Tennessee, Mr. Lipinski, Mr. Fleischmann, Mr. Rush, Mr. Latta, Ms. Kuster of New Hampshire, Mr. Banks, Mr. Kilmer, Mr. Womack, Mr. Ruppersberger, Mr. Budd, Mr. Cooper, Mrs. Walorski, Mr. Swalwell of California, Mr. Meadows, Mr. Veasey, Mr. Smucker, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo reform the Federal sugar program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Sugar Policy Act of 2019 . 2.Sugar programParagraph (5) of section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) is amended to read as follows:
			
 (5)18.75 cents per pound for raw cane sugar for each of the 2020 through 2024 crop years.. 3.Flexible marketing allotments for sugar repealed Part VII of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa et seq.) is amended to read as follows:
			
				VIIAdministration of tariff rate quotas
					359a.Tariff rate quotas
 (a)In generalNotwithstanding any other provision of law, at the beginning of the quota year, the Secretary shall establish the tariff-rate quotas for raw cane sugar and refined sugar at no less than the minimum level necessary to comply with obligations under international trade agreements that have been approved by Congress.
						(b)Adjustment
 (1)In generalSubject to subsection (a), the Secretary shall adjust the tariff-rate quotas for raw cane sugar and refined sugar to provide adequate supplies of sugar at reasonable prices in the domestic market.
 (2)Ending stocksSubject to paragraphs (1) and (3), the Secretary shall establish and adjust tariff-rate quotas in such a manner that the ratio of sugar stocks to total sugar use at the end of the quota year will be approximately 15.5 percent.
							(3)Maintenance of reasonable prices and avoidance of forfeitures
 (A)In generalThe Secretary may establish a different target for the ratio of ending stocks to total use if, in the judgment of the Secretary, the different target is necessary to prevent—
 (i)unreasonably high prices; or (ii)forfeitures of sugar pledged as collateral for a loan under section 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272).
 (B)AnnouncementThe Secretary shall publicly announce any establishment of a target under this paragraph. (4)ConsiderationsIn establishing tariff-rate quotas under subsection (a) and making adjustments under this subsection, the Secretary shall consider the impact of the quotas on consumers, workers, businesses (including small businesses), and agricultural producers.
							(c)Temporary transfer of quotas
 (1)In generalTo promote full use of the tariff-rate quotas for raw cane sugar and refined sugar, notwithstanding any other provision of law, the Secretary shall promulgate regulations that provide that any country that has been allocated a share of the quotas may temporarily transfer all or part of the share to any other country that has also been allocated a share of the quotas.
 (2)Transfers voluntaryAny transfer under this subsection shall be valid only on voluntary agreement between the transferor and the transferee, consistent with procedures established by the Secretary.
							(3)Transfers temporary
 (A)In generalAny transfer under this subsection shall be valid only for the duration of the quota year during which the transfer is made.
 (B)Following quota yearNo transfer under this subsection shall affect the share of the quota allocated to the transferor or transferee for the following quota year.
								.
		4.Repeal of feedstock flexibility program for bioenergy producers
 (a)In generalSection 9010 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110) is repealed. (b)Conforming amendments (1)Section 359a(3)(B) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa(3)(B)) is amended—
 (A)in clause (i), by inserting and after the semicolon at the end; (B)in clause (ii), by striking ; and at the end and inserting a period; and
 (C)by striking clause (iii). (2)Section 359b(c)(2)(C) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359bb(c)(2)(C)) is amended by striking , except for and all that follows through of 2002.
				